Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed on February 89, 2021.
 
Claims 1,4,6,14,16 and 18-22 are pending. Claims 2,3,5,7-13,15 and 17 have been cancelled. Claims 1,4,14  and 16 have been amended. Claims 14,16 and 18-20 have been withdrawn from consideration due to a nonelected invention. Claims 22 is new.

All prior rejections are maintained for the reasons set forth below.

Claim Objections
Claim 22 is objected to because of the following informalities:  The claim should recite “consists” instead of “is consisted” to be grammatically correct.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 1,4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 103232762) in view of Yoshimura (US 2005/0143486) as evidenced by calcium chloride compound summary by pubmed.
Sun teaches composition comprising 6 parts acid blue and 1 part calcium chloride (page 3, example 1). If 6 parts acid dye is considered 100 parts, then 1 part of  calcium chloride is 16.67% of that which is 16.67 parts. Therefore the dye is 100 parts and the salt is 16.67 parts. Sun teaches the compositions are erasable inks. The calcium chloride compound summary shows that the water solubility is 74.5g/100ml and 74.5g/100g water at 20 degrees C (page 8).
Sun does not specify solids, ratio of the dye to the textile and 8-16 parts by weight water soluble calcium 2+ compound. 
Yoshimura teaches erasable ink compositions comprising water as solvents, evaporate the solvent when the composition is written on paper (paragraph 0015, paragraph 0059).
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the ink compositions of Sun would be in solid form after being written on paper as Yoshimura teaches the water and any solvent evaporates after being written on paper. Removal of the solvent leaves solids and the ratio of parts of acid dye to calcium chloride remains the same. The ratio of 100 parts acid dye to 16.67 parts calcium chloride is very close to 16 parts acid dye and applicant has not demonstrated A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.051.
If range of prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955). Applicant has not provided the criticality of their composition as compared to one wherein of 16.67 calcium chloride. 
The limitation “for dyeing nylon” is simply intended use and since the composition limitations of the composition and the concentrations are met, the teachings of Sun are sufficient to anticipate the material limitations of the claim. The dye composition comprising the same acid dye and same calcium chloride at the same concentrations would be capable of dyeing the same nylon. The weight ratio of the acid dye to nylon textile does not further limit the composition as the nylon dyeing is intended use and the composition limitation of the acid dye and calcium chloride at similar weight ratios is  taught by Sun and this composition is capable of being used on any proportion on nylon textiles. Similar compositions can be applied for similar purposes. It has been held that the recitation that an element is "adapted to" perform or is "capable of” performing a function is not a positive limitation but only requires the ability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable, see In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

Claims 1,4,6, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 5,030,246) as evidenced by calcium chloride compound summary by pubmed.
Chao teaches dyeing nylon fibers with compositions comprising acid dyes and salts such as calcium sulfate, calcium acetate or calcium chloride wherein the salt is added at 0.2-8% based on the weight of the fiber (column 1, lines 59-68; column 2, lines 48-68). The dyebath can consist of the acid dye and the calcium chloride salt and water and when the water evaporates, it would consist of a solid of the day and calcium chloride (column 2, lines 48-68). Calcium chloride at 26.13 and calcium acetate at 30.14 show the most significant increases in dye uptake (Table 1, 26.13 and 30.14, respectively), even more so than ammonium sulfate at 24.71. Chao teaches a sufficient amount of salt will be added to provide the nylon carpet with a deeper shade than if the salt were omitted (column 1, line 66 to column 2, line 2). Chao teaches in example 1 using 0.36% Acid Blue 277 and 1% salt (column 3, lines 26-28; 64-68). Table 1 shows all three calcium acetate, calcium chloride and calcium sulfate increase dye uptake. The calcium chloride compound summary shows that the water solubility is 74.5g/100ml and 74.5g/100g water at 20 degrees C (page 8). Chao teaches the salt concentration can be determined based on the acid dye shade desired, dyeing conditions and can easily be determined through routine experimentation and ranges from 0.2-8% based on the weight of the fibers (column 2, lines 45-68). Chao teaches 1% salt is 4% on weight fibers (column 3, lines 64-68), therefore significantly lower concentrations of salt which would correspond to 0.2% based on weight fibers are taught, (1% salt/4 % owf= x% salt/0.2% owf fiber; x=0.05% 
Chao teaches using 2.16% dye and 0.5% ammonium sulfate (example 2 line 52-65, Table 2). If 2.16% is considered 100 parts, then 0.5% is 0.23% and 23 parts. A concentration of 0.05% salt would be 2.3 parts salt and 2% would be 92 parts. Therefore the dye is 100 parts and the salt can range from 2.3 to 23 to 92 parts. It is noted in table 1, 1% of either ammonium sulfate (24.71) or calcium sulfate (26.61), acetate (30.14) or chloride (26.31) give similar increases in dye uptake, therefore substituting the same concentration of calcium salts for the ammonium sulfate in the example 2 would be obvious to produce a similar increase in dye uptake. Also using concentrations determined from the acceptable range owf converted to concentration would allow from selection of 2.3-92 parts calcium salt per 100 parts dye. Chao teaches the effectiveness for a particular salt for a given set of conditions can easily be determined by routine experimentation (column 2, lines 66-68). Chao teaches the compositions are dried which would evaporate the water and leave a soil composition (example 2; column 1, lines 50-55).
Chao does not teach the claimed compositions with sufficient specificity in a single example or solids but these values can be arrived at from selection in the ranges disclosed by Chao.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Chao by selecting the claimed 100 parts by weight acid dye and 8-16 parts by weight of water soluble calcium salt as Chao teaches that the effectiveness for a particular salt for a given set of conditions can easily 
It is noted in table 1, 1% of either ammonium sulfate (24.71) or calcium sulfate (26.61), acetate (30.14) or chloride (26.31) give similar increases in dye uptake, therefore substituting the same concentration or the acceptable range of concentrations of calcium salts for the ammonium sulfate in the example 2 would be obvious to produce a similar and effective increase in dye uptake. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a calcium salt with greater than 20 solubility in 100 g of water at 20 degrees C as Chao teaches using calcium chloride which has a water solubility of 74.5g in 100 g water at 20 degrees C. It would have been obvious that the dyes are in solid form after drying on the textile as they have been dried and water is removed.
The weight ratio of the acid dye to nylon textile does not further limit the composition as the nylon dyeing is intended use and the composition limitation of the acid dye and calcium chloride at similar weight ratios is  taught by Chao and this composition is capable of being used on any proportion on nylon textiles. Similar compositions can be applied for similar purposes. It has been held that the recitation that an element is "adapted to" perform or is "capable of” performing a function is not a positive limitation but only requires the ability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable, see In re Schreiber, 44 . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 5,030,246) as evidenced by calcium chloride compound summary by pubmed in view of Feeman (US 3,343,905).
Chao is relied upon as set forth above.
Chao does not teach Acid Blue 113. 
Feeman teaches Acid Blue 113 is effective in dyeing nylon (examples 1-4, columns 4 and 5) and provide dyeing is an effective readily available dye known to color nylon fibers  (column 3, lines 32-40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dye composition of Chao by incorporating Acid Blue 113 at the claimed concentrations as Feeman teaches that Aid Blue 113 is an effective readily available dye known to color nylon fibers (column 3, lines 32-40). Substituting one acid dye effective at coloring nylon for another known effective acid dye only requires routine skill in the art. Furthermore selecting different acid dyes to provide different color shading is obvious. 

Claims 1,4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Clough (US 3,271,100) as evidenced by calcium chloride compound summary by pubmed.

Clough does not teach the claimed compositions specifically comprising the ratios of acid dye to calcium chloride but the ratios can be arrived at from selection from the ranges of Chao.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Clough by selecting the claimed 100 parts by weight acid dye and 8-16 parts by weight of water soluble calcium salt as Clough teaches using 0.005-5% acid dye and 0.5-5% calcium chloride as selecting from art disclosed ranges only requires routine skill in the art using routine experimentation absent a showing of criticality for a particular subset of the range. 
The limitation “for dyeing nylon” is simply intended use and since the composition limitations of the composition and the concentrations are met, the teachings of Sun are sufficient to anticipate the material limitations of the claim. The dye composition comprising the same acid dye and same calcium chloride at the same concentrations would be capable of dyeing the same nylon. The weight ratio of the acid dye to nylon textile does not further limit the composition as the nylon dyeing is intended use and the composition limitation of the acid dye and calcium chloride at similar weight ratios is  taught by Sun and this composition is capable of being used on any proportion on nylon textiles. Similar compositions can be applied for similar purposes. It has been held that the recitation that an element is "adapted to" perform or is "capable of” performing a In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a calcium salt with greater than 20 solubility in 100 g of water at 20 degrees C as Clough teaches using calcium chloride which has a water solubility of 74.5g in 100 g water at 20 degrees C. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clough (US 3,271,100) as evidenced by calcium chloride compound summary by pubmed in view of Freeman (US 5,376,151).
Clough is relied upon as set forth above.
Clough does not teach Acid Black 172. 
Freeman teaches Acid Black 172 is effective in dyeing wool (column 14, lines 15-40)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dye printing pastes composition of Clough by incorporating Acid Black 172 at the claimed concentrations as Freeman teaches that Aid Black 172 is an effective readily available dye known to color wool fibers. Substituting one acid dye effective at coloring wool for another known effective acid dye only requires routine skill in the art. Furthermore selecting different acid dyes to provide different color shading is obvious. 

Claims 1,4,6,21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 03131602) as evidenced by calcium chloride compound summary by pubmed.
Watanabe teaches dyeing nylon fibers with compositions comprising acid dyes such as Acid Blue 113 (page 5 of 12, last paragraph) and salts acetates and halides of calcium such as calcium chloride wherein the salt to acid dye ratio is  100:10 to 100:1000 and forms a dry coating film  after the solvent evaporates, which meets the claimed limitation of solids consisting of 100 parts acid dye and 8-16 parts calcium chloride (page 7 of 12; page 8 of 12, next to last paragraph). The calcium chloride compound summary shows that the water solubility is 74.5g/100ml and 74.5g/100g water at 20 degrees C (page 8).
Watanabe does not teach the claimed compositions with sufficient specificity in a single example but these values can be arrived at from selection in the ranges disclosed by Watanabe.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Watanabe by selecting the claimed 100 parts by weight acid dye and 8-16 parts by weight of water soluble calcium salt as Watanabe teaches overlapping ranges such as the endpoint of 100:1000 which is 10 parts calcium chloride to 100 parts acid dye which is a preferred value.  The effectiveness for a particular salt for a given set of conditions can easily be determined by routine experimentation. It would have been obvious that the dyes and calcium chloride are in solid form after drying as Watanabe teaches drying the coating as water evaporate leaving on the calcium chloride and acid dye in the dry film.
In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). 


Response to Arguments
Applicant's arguments filed regarding Sun have been fully considered but they are not persuasive. Sun clearly teaches calcium chloride (CaCl2). Sun and Yoshimura are both directed towards ink compositions and are therefore analogous art and the comprising language of the claims permits additional salts to be added NaNO3 or MgCl2. Dyeing is intended use and similar compositions are capable of being used for similar purposes as surface coloring and dyeing are not mutually exclusive. Applicant argues method steps of penetration through the entire textile, but the claim is to a product not a method of dyeing so applicant’s arguments are moot. Furthermore, surface dyeing is also a method of dyeing. 

Applicant's arguments filed regarding Chao have been fully considered but they are not persuasive. Chao clearly teaches calcium chloride (CaCl2) and calcium acetate (Ca(C2H3O2)2) Calcium chloride at 26.13 and calcium acetate at 30.14 show the most significant increases in dye uptake (Table 1, 26.13 and 30.14, respectively), even more so than ammonium sulfate at 24.71.  The examiner applicant’s showing is not commensurate in scope with the claims as the claims are for the genus of any acid dye and calcium chloride and calcium acetate at a ratio of 100 parts dye to 8-16 parts calcium salt. This is a ratio and not a concentration range so the data provided by applicant is only for a single value of 5% of a single dye species Acid Black 172 with different ratios of CaCl2. No data is provided for calcium acetate and claim 1 is directed to any acid dye. Claim 1 further is for a solid compound and applicant’s demonstration of data is for aqueous dye solution and therefore is not solid and incorporates a water. It is not surprising that ammonium sulfate is less effective than calcium chloride or calcium acetate as Chao already recognizes better dye uptake for calcium chloride and calcium acetate over ammonium sulfate based on the table 1 data. 

Applicant's arguments filed regarding Clough have been fully considered but they are not persuasive. Clough teaches calcium chloride and for the reasons cited in the paragraph above, the showing is not commensurate in scope with the claims and not persuasive as it is recognized that calcium chloride has superior dye uptake than ammonium sulfate. Accordingly, the rejections are maintained.

New rejections drawn to Watanabe are added for the consisting of limitation of new claim 22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761